       Case 1:21-cv-02055-PGG-BCM Document 23 Filed 07/26/21 Page 1 of 2

                                                                                      Seyfarth Shaw LLP
                                                                                         700 Milam Street
                                                                                               Suite 1400
                                                                               Houston, Texas 77002-2812
                                                                                         T (713) 225-2300
                                                                                         F (713) 225-2340

                                                                              cpalamountain@seyfarth.com
                                                                                         T (713) 238-1886


                                               7/26/21
                                                                                        www.seyfarth.com

July 23, 2021

VIA ECF AND FEDEX

The Honorable Barbara C. Moses
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

Re:      Kim Yancey-Theodore v. 1825 Park Avenue Property Investors III, LLC and JP Morgan
         Chase Bank, N.A.
         Docket No. 1:21-cv-02055 (PGG)(BCM): Letter Motion to Adjourn Scheduling
         Conference

Dear Judge Moses:

We represent defendant JPMorgan Chase Bank, N.A. in the above-entitled action. On behalf of
the parties, we write to respectfully request that the scheduling conference currently set for
August 4, 2021 be reset to September 3, 2021 or another date approximately thirty (30) days out
that is convenient for the Court.

No previous requests for adjournment have been made. The reason for this request is that I have
a conflict with the existing date and that the parties have been engaging in and making
substantial progress in settlement discussions, to the extent that we are optimistic that the parties
may reach a final agreement before a conference in early September.

We have consulted with all parties, and all parties consent to this request. The requested
adjournment does not affect any other scheduled dates.

Very truly yours,

SEYFARTH SHAW LLP




Kathryn C. Palamountain




73320908v.1
       Case 1:21-cv-02055-PGG-BCM Document 23 Filed 07/26/21 Page 2 of 2

                                                                  The Honorable Barbara C. Moses
                                                                                    July 23, 2021
                                                                                           Page 2


                                      PROOF OF SERVICE
         I hereby certify that on July 23, 2021, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of such filing to all

counsel of record, including the following:

                        Glen H. Parker, Esq.
                        ghp@parkerhanski.com
                        Adam S. Hanski, Esq.
                        ash@parkerhanski.com
                        Robert G. Hanski, Esq.
                        rgh@parkerhanski.com
                        PARKER HANSKI LLC
                        40 Worth Street, 10th Floor
                        New York, New York 10013

                        Attorneys for Plaintiff
                        Kim Yancey-Theodore


                                                  /s/ Kathryn Palamountain
                                                  Kathryn Palamountain
                                                  Attorneys for Defendant
                                                  JPMORGAN CHASE BANK, N.A.



        Application GRANTED. The August 4, 2021 conference is
        ADJOURNED to September 1, 2021 at 11:00 a.m. The parties
        shall promptly inform the Court if settlement is reached in advance
        of the conference. SO ORDERED.


        ___________________
        Barbara Moses
        United States Magistrate Judge
        July 26, 2021




                                                    2
73320908v.1
